Case 2:19-cv-00290-JAW Document 14 Filed 08/02/19 Page1of10 PagelD #: 142

ae
UNITED STAFES; DISTRICT’COURT
DISTRICE OF MAINE

719 AUG -2 EP I: uO

Federal National Mortgage Association ~gEppy a CIVIL_ ACTION NO: 2:19-cv-00290-

PUTY CLERK aw
Plaintiff
VS. RE:
11-13 Wheeler Street, Livermore Falls,
ME 04254
Gerald Arthur Leavitt and Michelle D. Leavitt Mortgage: March 1, 2006

Book 6686, Page 29

Defendants

Maine State Housing Authority,
Birdell B. Dunham, III and Linda S. Dunham

Parties-in-Interest

ANSWER OF LINDA S. DUNHAM, PARTY-IN-INTEREST TO PLAINTIFF’S COMPLAINT

NOW COMES the Party-in-Interest, Linda S. Dunham, and answers Plaintiff's Complaint as
follows:

1. Party-in-Interest, Linda $. Dunham, is without knowledge or information sufficient to
form a belief as to the truth of the allegations set forth in Paragraph i of Plaintiff's
Complaint and, therefore, denies the same.

2. Party-in-Interest, Linda S$. Dunham, is without knowledge or information sufficient to
form a belief as to the truth of the allegations set forth in Paragraph 2 of Plaintiff's
Complaint and therefore denies the same.

3. Party-in-Interest, Linda $. Dunham, is without knowledge or information sufficient to
form a belief as to the truth of the allegations set forth in Paragraph 3 of Plaintiffs
Complaint and therefore denies the same.

4. Party-in-Interest, Linda S. Dunham, is without knowledge or information sufficient to
form a belief as to the truth of the allegations set forth in Paragraph 4 of Plaintiffs
Complaint and therefore denies the same.
Case 2:19-cv-00290-JAW Document 14 Filed 08/02/19 Page2of10 PagelD#: 143

5. Party-in-Interest, Linda S. Dunham, is without knowledge or information sufficient to
form a belief as to the truth of the allegations set forth in Paragraph 5 of Plaintiff's
Complaint and therefore denies the same.

6. Party-in-Interest, Linda S. Dunham, admits the allegations set forth in Paragraph 6 of
Plaintiff's Complaint.

7. Party-in-Interest, Linda S$. Dunham, is without knowledge or information sufficient to
form a belief as to the truth of the allegations set forth in Paragraph 8 of Plaintiff's
Complaint and therefore denies the same.

8. Party-in-Interest, Linda $. Dunham, admits the allegations set forth in Paragraph 8 of
Plaintiff's Complaint.

9. Party-in-Interest, Linda S. Dunham, admits the allegations set forth in Paragraph 9 of
Plaintiff's Complaint.

10. Party-in-Interest, Linda S. Dunham, is without knowledge or information sufficient to
form a belief as to the truth of the allegations set forth in Paragraph 10 of Plaintiff's
Complaint and therefore denies the same.

11, Party-in-Interest, Linda $. Dunham, is without knowledge or information sufficient to
form a belief as to the truth of the allegations set forth in Paragraph 11 of Plaintiff's
Complaint and therefore denies the same.

12. Party-in-Interest, Linda S. Dunham, is without knowledge or information sufficient to
form a belief as to the truth of the allegations set forth in Paragraph 12 of Plaintiffs
Complaint and therefore denies the same.

13. Party-in-Interest, Linda $. Dunham, is without knowledge or information sufficient to
form a belief as to the truth of the allegations set forth in Paragraph 13 of Plaintiff's
Complaint and therefore denies the same.

14. Party-in-Interest, Linda $8. Dunham, is without knowledge or information sufficient to
form a belief as to the truth of the allegations set forth in Paragraph 14 of Plaintiff's
Complaint and therefore denies the same.

15. Party-in-Interest, Linda S. Dunham, is without knowledge or information sufficient to
form a belief as to the truth of the allegations set forth in Paragraph 15 of Plaintiff's
Complaint and therefore denies the same.

16. Party-in-Interest, Linda 5. Dunham, is without knowledge or information sufficient to
form a belief as to the truth of the allegations set forth in Paragraph 16 of Plaintiff's
Complaint and therefore denies the same.
Case 2:19-cv-00290-JAW Document 14 Filed 08/02/19 Page 3o0f10 PagelD #: 144

17. Party-in-Interest, Linda S. Dunham is without knowledge or information sufficient to
form a belief as to the truth of the allegations set forth in Paragraph 17 of Plaintiff's
Complaint and therefore denies the same.

18. Party-in-Interest, Linda 8. Dunham, is without knowledge or information sufficient to
form a belief as to the truth of the allegations set forth in Paragraph 18 of Plaintiff's
Complaint and therefore denies the same.

19. Party-in-Interest, Linda $8. Dunham, is without knowledge or information sufficient to
form a belief as to the truth of the allegations set forth in Paragraph 19 of Plaintiff's
Complaint and therefore denies the same.

20. Party-in-Interest, Linda S. Dunham, is without knowledge or information sufficient to
form a belief as to the truth of the allegations set forth in Paragraph 20 of Plaintiff's
Complaint and therefore denies the same.

21. Party-in-Interest, Linda $. Dunham, is without knowledge or information sufficient to
form a belief as to the truth of the allegations set forth in Paragraph 21 of Plaintiffs
Complaint and therefore denies the same.

22. Party-in-Interest, Linda S$. Dunham, is without knowledge or information sufficient to
form a belief as to the truth of the allegations set forth in Paragraph 22 of Plaintiff's
Complaint and therefore denies the same.

23. Party-in-Interest, Linda S$. Dunham, admits the allegations set forth in Paragraph 23 of
Plaintiff's Complaint.

24. Party-in-Interest, Linda $. Dunham, is without knowledge or information sufficient to
form a belief as to the truth of the allegations set forth in Paragraph 24 of Plaintiff's
Complaint and therefore denies the same.

25. Party-in-Interest, Linda S. Dunham, is without knowledge or information sufficient to
form a belief as to the truth of the allegations set forth in Paragraph 25 of Plaintiff's
Complaint and therefore denies the same.

26. Party-in-Interest, Linda S. Dunham, is without knowledge or information sufficient to
form a belief as to the truth of the allegations set forth in Paragraph 26 of Plaintiff's
Complaint and therefore denies the same.

27. Party-in-Interest, Linda §. Dunham, is without knowledge or information sufficient to
form a belief as to the truth of the allegations set forth in Paragraph 27 of Plaintiff's
Complaint and therefore denies the same.
Case 2:19-cv-00290-JAW Document 14 Filed 08/02/19 Page 4of10 PagelD#: 145

COUNT 1 — FORECLOSURE

28. Party-in-Interest, Linda S. Dunham, repeats and re-alleges her responses in paragraphs 1
through 27 above as if fully set forth herein.

29. Party-in-Interest, Linda S. Dunham, is without knowledge or information sufficient to
form a belief as to the truth of the allegations set forth in Paragraph 29 of Plaintiff's
Complaint and therefore denies the same.

30. Party-in-Interest, Linda S. Dunham, is without knowledge or information sufficient to
form a belief as to the truth of the allegations set forth in Paragraph 30 of Plaintiff's
Complaint and therefore denies the same.

31. Party-in-Interest, Linda S. Dunham, is without knowledge or information sufficient to
form a belief as to the truth of the allegations set forth in Paragraph 31 of Plaintiff's
Complaint and therefore denies the same.

32. Party-in-Interest, Linda S. Dunham, is without knowledge or information sufficient to
form a belief as to the truth of the allegations set forth in Paragraph 32 of Plaintiff's
Complaint and therefore denies the same.

33. Party-in-Interest, Linda 8. Dunham, is without knowledge or information sufficient to
form a belief as to the truth of the allegations set forth in Paragraph 33 of Plaintiffs
Complaint and therefore denies the same.

34. Party-in-Interest, Linda S$. Dunham, is without knowledge or information sufficient to
form a belief as to the truth of the allegations set forth in Paragraph 34 of Plaintiff's
Complaint and therefore denies the same.

35. Party-in-Interest, Linda $. Dunham, is without knowledge or information sufficient to
form a belief as to the truth of the allegations set forth in Paragraph 35 of Plaintiff's
Complaint and therefore denies the same.

36. Party-in-Interest, Linda S$. Dunham, is without knowledge or information sufficient to
form a belief as to the truth of the allegations set forth in Paragraph 36 of Plaintiff's
Complaint and therefore denies the same.

37. Party-in-Interest, Linda S. Dunham, is without knowledge or information sufficient to
form a belief as to the truth of the allegations set forth in Paragraph 37 of Plaintiff's
Complaint and therefore denies the same.

COUNT II—- BREACH OF NOTE

38. Party-in-Interest, Linda S. Dunham, repeats and re-alleges her responses in paragraphs 1
through 37 above as if fully set forth herein.
Case 2:19-cv-00290-JAW Document 14 Filed 08/02/19 Page5of10 PagelD #: 146

39. Party-in-Interest, Linda S. Dunham, is without knowledge or information sufficient to
form a belief as to the truth of the allegations set forth in Paragraph 39 of Plaintiffs
Complaint and therefore denies the same.

40. Party-in-Interest, Linda S. Dunham, is without knowledge or information sufficient to
form a belief as to the truth of the allegations set forth in Paragraph 40 of Plaintiff's
Complaint and therefore denies the same.

41. Party-in-Interest, Linda S. Dunham, is without knowledge or information sufficient to
form a belief as to the truth of the allegations set forth in Paragraph 41 of Plaintiff's
Complaint and therefore denies the same.

42. Party-in-Interest, Linda S$. Dunham, is without knowledge or information sufficient to
form a belief as to the truth of the allegations set forth in Paragraph 42 of Plaintiff's
Complaint and therefore denies the same.

43. Party-in-Interest, Linda $. Dunham, is without knowledge or information sufficient to
form a belief as to the truth of the allegations set forth in Paragraph 43 of Plaintiff's
Complaint and therefore denies the same.

44. Party-in-Interest, Linda $. Dunham, is without knowledge or information sufficient to
form a belief as to the truth of the allegations set forth in Paragraph 44 of Plaintiff's
Complaint and therefore denies the same.

45. Party-in-Interest, Linda $. Dunham, is without knowledge or information sufficient to
form a belief as to the truth of the allegations set forth in Paragraph 45 of Plaintiff's
Complaint and therefore denies the same.

46. Party-in-Interest, Linda 5. Dunham, is without knowledge or information sufficient to
form a belief as to the truth of the allegations set forth in Paragraph 46 of Plaintiff's
Complaint and therefore denies the same.

COUNT II - BREACH OF CONTRACT, MONEY HAD AND RECEIVED

47. Party-in-Interest, Linda S. Dunham, repeats and re-alleges her responses in paragraphs 1
through 46 above as if fully set forth herein.

48. Party-in-Interest, Linda S. Dunham, is without knowledge or information sufficient to
form a belief as to the truth of the allegations set forth in Paragraph 48 of Plaintiff's
Complaint and therefore denies the same.

49. Party-in-Interest, Linda S. Dunham, is without knowledge or information sufficient to
form a belief as to the truth of the allegations set forth in Paragraph 49 of Plaintiffs
Complaint and therefore denies the same.
Case 2:19-cv-00290-JAW Document 14 Filed 08/02/19 Page 6of10 PagelD #: 147

50. Party-in-Interest, Linda $. Dunham, is without knowledge or information sufficient to
form a belief as to the truth of the allegations set forth in Paragraph 50 of Plaintiff's
Complaint and therefore denies the same.

51. Party-in-Interest, Linda $. Dunham, is without knowledge or information sufficient to
form a belief as to the truth of the allegations set forth in Paragraph 51 of Plaintiff's
Complaint and therefore denies the same.

52. Party-in-Interest, Linda S$. Dunham, is without knowledge or information sufficient to
form a belief as to the truth of the allegations set forth in Paragraph 52 of Plaintiff's
Complaint and therefore denies the same.

53. Party-in-Interest, Linda S$. Dunham, is without knowledge or information sufficient to
form a belief as to the truth of the allegations set forth in Paragraph 53 of Plaintiffs
Complaint and therefore denies the same.

54. Party-in-Interest, Linda S. Dunham, is without knowledge or information sufficient to
form a belief as to the truth of the allegations set forth in Paragraph 54 of Plaintiff's
Complaint and therefore denies the same.

55. Party-in-Interest, Linda S. Dunham, is without knowledge or information sufficient to
form a belief as to the truth of the allegations set forth in Paragraph 55 of Plaintiff's
Complaint and therefore denies the same.

56. Party-in-Interest, Linda S. Dunham, is without knowledge or information sufficient to
form a belief as to the truth of the allegations set forth in Paragraph 56 of Plaintiff's
Complaint and therefore denies the same.

57. Party-in-Interest, Linda S$. Dunham, is without knowledge or information sufficient to
form a belief as to the truth of the allegations set forth in Paragraph 57 of Plaintiffs
Complaint and therefore denies the same,

COUNT IV ~QUANTUM MERUIT

58. Party-in-Interest, Linda S. Dunham, repeats and re-alleges her responses in paragraphs 1
through 57 above as if fully set forth herein.

59. Party-in-Interest, Linda S. Dunham, is without knowledge or information sufficient to
form a belief as to the truth of the allegations set forth in Paragraph 59 of Plaintiff's
Complaint and therefore denies the same.

60. Party-in-Interest, Linda S$. Dunham, is without knowledge or information sufficient to
form a belief as to the truth of the allegations set forth in Paragraph 60 of Plaintiffs
Complaint and therefore denies the same.
Case 2:19-cv-00290-JAW Document 14 Filed 08/02/19 Page 7of10 PagelD #: 148

61.

62.

63

64.

65.

66.

67.

68.

69.

70.

71.

Party-in-Interest, Linda §. Dunham, is without knowledge or information sufficient to
form a belief as to the truth of the allegations set forth in Paragraph 61 of Plaintiff's
Complaint and therefore denies the same.

Party-in-Interest, Linda 8. Dunham, is without knowledge or information sufficient to
form a belief as to the truth of the allegations set forth in Paragraph 62 of Plaintiff's
Complaint and therefore denies the same.

COUNT V —- UNJUST ENRICHMENT

. Party-in-Interest, Linda S. Dunham, repeats and re-alleges her responses in paragraphs 1

through 62 above as if fully set forth herein.

Party-in-Interest, Linda S. Dunham, is without knowledge or information sufficient to
form a belief as to the truth of the allegations set forth in Paragraph 64 of Plaintiff's
Complaint and therefore denies the same.

Party-in-Interest, Linda S. Dunham, is without knowledge or information sufficient to
form a belief as to the truth of the allegations set forth in Paragraph 65 of Plaintiff's
Complaint and therefore denies the same.

Party-in-Interest, Linda §. Dunham, is without knowledge or information sufficient to
form a belief as to the truth of the allegations set forth in Paragraph 66 of Plaintiff's
Complaint and therefore denies the same.

Party-in-Interest, Linda S. Dunham, is without knowledge or information sufficient to
form a belief as to the truth of the allegations set forth in Paragraph 67 of Plaintiff's
Complaint and therefore denies the same.

COUNT Vi— EQUITABLE MORTGAGE

Party-in-Interest, Linda S. Dunham, repeats and re-alleges her responses in paragraphs 1
through 67 above as if fully set forth herein.

Party-in-Interest, Linda S. Dunham, is without knowledge or information sufficient to
form a belief as to the truth of the allegations set forth in Paragraph 69 of Plaintiff's
Complaint and therefore denies the same.

Party-in-Interest, Linda S. Dunham, is without knowledge or information sufficient to
form a belief as to the truth of the allegations set forth in Paragraph 70 of Plaintiff's
Complaint and therefore denies the same.

Party-in-Interest, Linda S. Dunham, is without knowledge or information sufficient to
form a belief as to the truth of the allegations set forth in Paragraph 71 of Plaintiff's
Complaint and therefore denies the same.
Case 2:19-cv-00290-JAW Document 14 Filed 08/02/19 Page 8o0f10 PagelD #: 149

72. Party-in-Interest, Linda S. Dunham, is without knowledge or information sufficient to
form a belief as to the truth of the allegations set forth in Paragraph 72 of Plaintiffs
Complaint and therefore denies the same.

73. Party-in-Interest, Linda S. Dunham, is without knowledge or information sufficient to
form a belief as to the truth of the allegations set forth in Paragraph 73 of Plaintiff's
Complaint and therefore denies the same.

74, Party-in-Interest, Linda $. Dunham, is without knowledge or information sufficient to
form a belief as to the truth of the allegations set forth in Paragraph 74 of Plaintiff's
Complaint and therefore denies the same.

75. Party-in-Interest, Linda $. Dunham, is without knowledge or information sufficient to
form a belief as to the truth of the allegations set forth in Paragraph 75 of Plaintiffs
Complaint and therefore denies the same.

76, Party-in-Interest, Linda $. Dunham, is without knowledge or information sufficient to
form a belief as to the truth of the allegations set forth in Paragraph 76 of Plaintiff's
Complaint and therefore denies the same.

77, Party-in-Interest, Linda S. Dunham, is without knowledge or information sufficient to
form a belief as to the truth of the allegations set forth in Paragraph 77 of Plaintiff's
Complaint and therefore denies the same.

78. Party-in-Interest, Linda $. Dunham, is without knowledge or information sufficient to
form a belief as to the truth of the allegations set forth in Paragraph 78 of Plaintiff’s
Complaint and therefore denies the same.

79. Party-in-Interest, Linda S. Dunham, is without knowledge or information sufficient to
form a belief as to the truth of the allegations set forth in Paragraph 79 of Plaintiff's
Complaint and therefore denies the same.

80. Party-in-Interest, Linda S. Dunham, is without knowledge or information sufficient to
form a belief as to the truth of the allegations set forth in Paragraph 80 of Plaintiff's
Complaint and therefore denies the same.

81. Party-in-Interest, Linda S$. Dunham, is without knowledge or information sufficient to
form a belief as to the truth of the allegations set forth in Paragraph 81 of Plaintiff's
Complaint and therefore denies the same.

82. Party-in-Interest, Linda S$. Dunham, is without knowledge or information sufficient to
form a belief as to the truth of the allegations set forth in Paragraph 82 of Plaintiff's

Complaint and therefore denies the same.

83. Party-in-Interest, Linda S. Dunham, is without knowledge or information sufficient to
Case 2:19-cv-00290-JAW Document 14 Filed 08/02/19 Page9of10 PagelD #: 150

form a belief as to the truth of the allegations set forth in Paragraph 83 of Plaintiff's
Complaint and therefore denies the same.

84. Party-in-Interest, Linda S. Dunham, is without knowledge or information sufficient to
form a belief as to the truth of the allegations set forth in Paragraph 84 of Plaintiff's
Complaint and therefore denies the same.

WHEREFORE, Party-in-Interest, Linda S$. Dunham hereby respectfully requests that she
be dismissed from this action. In the alternative, Linda S. Dunham requests that Plaintiff's
Complaint be dismissed and that Linda $. Dunham be awarded her cost in this action, or if this
Court determines that the Plaintiff is entitled to the relief of foreclosure sought by its Complaint,
that this Court establish the appropriate order of priority and amounts owed as to all of the
named parties and incorporate the same into any judgment of foreclosure and order of sale
entered in this action.

Dated: August 1, 2019

Ande S phurham
inda S. Dunham

PO Box 87

Wilton, ME 04294

CERTIFICATE OF SERVICE

I, Linda S. Dunham, representing myself, certify that on this date 1 have caused a copy of the
Answer to Plaintiff's Complain to be served upon the following parties by mailing a copy of the
same by first class US mail, postage prepaid at the addresses listed below:

John A. Doonan, Esq.

Reneau J. Longoria, Esq.

Doonan, Graves & Longoria, LLC
100 Cummings Center, Suite 225D
Beverly, MA 01915
Case 2:19-cv-00290-JAW Document 14

Gerald Arthur Leavitt
77 Paradis Road/PO Box 202
Peru, ME 04290

Birdell B. Dunham, IT]
PO Box 87
Wilton, ME 04294

Michelle D. Leavitt

138 Tessier Road
Jay, ME 04239

Dated: August 1, 2019

Filed 08/02/19 Page 10o0f10 PagelD #: 151

John 8. Bobrowiecki, Jr., Esq
Maine State Housing Authority
353 Water Street

Augusta, ME 04330

t
\ o
tod

Linda 8. Dunham
